Per Curiam.
In no case have the Supreme Court and the Court of Appeals concurrent jurisdiction; if a case is within the jurisdiction of the Supreme Court, it is not within the jurisdiction of the Court of Appeals, and vice versa. Under the constitutional amendment ratified October 3, 1906, whereby the respective jurisdictions of these two courts are fixed, the Supreme Court is given jurisdiction for the correction of “errors of law and equity from the superior courts in all civil eases, whether legal or equitable, originating therein or carried thereto from the court of ordinary.” The present action was instituted in the city court of Gwinnett county, and, upon the abolition of that court, was transferred by statutory provision to the superior court of Gwinnett county, where it was tried. The question, therefore, is whether or not this is a civil action originating in the superior court, within the purview of the constitutional amendment mentioned above. If so, it is within the jurisdiction of the Supreme Court and not of this court; and, under the decisions of botli courts in the case of Dawson v. State, should be transmitted by this court to that court. That court is unquestionably the proper arbiter of its own jurisdiction, and therefore of the question as to which of the two courts has jurisdiction in this case. In the case of Hand Trading Co., v. Jones, 129 Ga. 853 (60 S. E. 154), where the case was brought in the city court of Bainbridge and transferred by statutory provision to the superior court of Grady county, the Supreme Court, without announcing any opinion on the question, retained jurisdiction of the writ of error. In the light of this physical precedent, this court is of the opinion that the bill of exceptions and record in this ease should be transmitted to the Supreme Court, that they may determine whether they have jurisdiction of it, and that the question involved may thereby be incidentally, though definitely, settled. That court has recently made provision by rule for the summary determination of such questions. It is therefore ordered that the clerk of this court transmit the bill of exceptions and the record in this^case to the Supreme Court.